As Filed with the Securities and Exchange Commission on January 31, 2008 File No. 333-36975 File No. 811-08397 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ x ] PRE-EFFECTIVE AMENDMENT NO. [ ] POST-EFFECTIVE AMENDMENT NO. 22 [ x ] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ x ] AMENDMENT NO. 25 [ x ] THE MARSICO INVESTMENT FUND (Exact Name of Registrant as Specified in Charter) 1200 17TH STREET, SUITE 1600 DENVER, CO 80202 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: 1-888-860-8686 CHRISTOPHER J. MARSICO The Marsico Investment Fund 1200 17th Street, Suite 1600 Denver, CO80202 (Name and address of agent for service of process) COPIES TO: SANDER M. BIEBER, ESQ. Dechert LLP 1775 I Street, N.W. Washington, D.C.20006 It is proposed that this filing will become effective (check the appropriate box): [ ] Immediately upon filing pursuant to paragraph (b) [ X] On February 1, 2008 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] On (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] On (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. -i - the marsico investment fund Prospectus February 1, 2008 Marsico Focus Fund Marsico Growth Fund Marsico 21st Century Fund Marsico International Opportunities Fund Marsico Flexible Capital Fund Marsico Global Fund The Securities and Exchange Commission (“SEC”) has not approved or disapproved these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. -ii - YOUR GUIDE TO THE PROSPECTUS This Prospectus is designed to help you make an informed decision about whether investing in The Marsico Investment Fund is appropriate for you.The Marsico Investment Fund is a group of mutual funds.There are presently six portfolios available for investment:the Marsico Focus Fund (“Focus Fund”), the Marsico Growth Fund (“Growth Fund”), the Marsico 21st Century Fund (“21st Century Fund”), the Marsico International Opportunities Fund (“International Opportunities Fund”), the Marsico Flexible Capital Fund (“Flexible Capital Fund”), and the Marsico Global Fund (“Global Fund”).We may refer to one or more of these separate portfolios as a “Fund” or the “Funds.”The investment adviser for each Fund is Marsico Capital Management, LLC (“Marsico Capital” or the “Adviser”). We have divided the Prospectus into four sections to make it easy for you to find what you are looking for. The first section, The Funds, contains a discussion of the objectives, principal risks, performance history, and fees of each Fund.In particular, this section tells you four important things about each Fund: ■ Each Fund’s investment goal– what each Fund is trying to achieve. ■ The principal investment policies of each Fund– how each Fund tries to meet its investment goal. ■ The investment selection process used by each Fund– what are each Fund’s primary types of investments and principal investment strategies. ■ Risks you should be aware of– what are the principal risks associated with investing in each Fund. The other three sections of the Prospectus – Who Manages the Funds, How to Buy and Sell Fund Shares, and Financial Highlights – provide more detailed information about how the Funds are managed, the services and privileges available to the Funds’ shareholders, how the Funds’ shares are priced, how to buy and sell shares, and financial information. A Privacy Notice describing how the Funds protect the privacy of your financial information appears after the Prospectus. -iii - TABLE OF CONTENTS THE FUNDS The Goals and Principal Investment Policies of the Funds 2 Other Investment Policies of the Funds 4 The Investment Selection Process Used by the Funds 10 The Principal Risks of Investing in the Funds 13 Performance History 18 Expenses 21 WHO MANAGES THE FUNDS The Investment Adviser 24 The Portfolio Managers 25 HOW TO BUY AND SELL FUND SHARES Pricing of Fund Shares 26 Instructions for Opening and Adding to an Account 28 Telephone and Wire Transactions 30 Additional Purchase Information 31 Customer Identification Information 32 Investment Minimums 33 Instructions for Selling Fund Shares 34 Additional Redemption Information 36 How to Exchange Shares 40 Fund Transactions Through the Marsico Funds Website 42 Retirement Plan Services 43 Automatic Services for Fund Investors 44 Shareholder Communications 44 Dividends and Distributions 45 Portfolio Holdings 45 Taxes 45 FINANCIAL HIGHLIGHTS 48 THE MARSICO FUNDS PRIVACY NOTICE 54 WHERE TO GO FOR MORE INFORMATION Annual and Semi-Annual Reports 57 Statement of Additional Information 57 THE MARSICO INVESTMENT FUND 59 - Table of Contents - THE FUNDS THE GOALS AND PRINCIPAL INVESTMENT POLICIES OF THE FUNDS The Focus Fund ■ The Focus Fund’s goal is to seek long-term growth of capital. ■ The Focus Fund is a “non-diversified” portfolio and invests primarily in the common stocks of large companies that are selected for their long-term growth potential.The Focus Fund will normally hold a core position of between 20 and 30 common stocks.The number of securities held by the Fund may occasionally exceed this range at times such as when the portfolio manager is accumulating new positions, phasing out and replacing existing positions, or responding to exceptional market conditions. The Growth Fund ■ The Growth Fund’s goal is to seek long-term growth of capital. ■ The Growth Fund is a “diversified” portfolio and invests primarily in the common stocks of large companies that are selected for their long-term growth potential.The Growth Fund will normally hold a core position of between 35 and 50 common stocks.The number of securities held by the Fund may occasionally exceed this range at times such as when the portfolio manager is accumulating new positions, phasing out and replacing existing positions, or responding to exceptional market conditions. The 21st Century Fund ■ The 21st Century Fund’s goal is to seek long-term growth of capital. ■ The 21st Century Fund is a “diversified” portfolio and invests primarily in common stocks that are selected for their long-term growth potential.The Fund may invest in companies of any size, and will normally hold a core position of between 35 and 50 common stocks.The number of securities held by the Fund may occasionally exceed this range at times such as when the portfolio manager is accumulating new positions, phasing out and replacing existing positions, or responding to exceptional market conditions. - 2 - The International Opportunities Fund ■ The International Opportunities Fund’s goal is to seek long-term growth of capital. ■ The International Opportunities Fund is a “diversified” portfolio and invests primarily (no less than 65% of its total assets) in common stocks of foreign companies that are selected for their long-term growth potential.The Fund may invest in an unlimited number of companies of any size throughout the world.The Fund normally invests in the securities of issuers that are economically tied to one or more foreign countries, and expects to be invested in various issuers or securities that together have ties to at least four different foreign countries.The Fund may invest in securities of companies economically tied to emerging markets.Some issuers or securities in the Fund’s portfolio may be based in or economically tied to the U.S. The Flexible Capital Fund ■ The Flexible Capital Fund’s goal is to seek long-term growth of capital. ■ The Flexible Capital Fund is a “non-diversified” portfolio and invests primarily in equity securities and other investments that are selected primarily for their long-term growth potential.The Fund’s holdings may include, without limitation, securities of companies that may be experiencing a significant positive transformation or a favorable catalyst impacting their potential growth, may be underappreciated by other investors, or may be trading at compelling valuations in light of their potential growth, or other securities or investments.The Fund may invest in issuers of any size throughout the world, and will normally hold a core position of between 20 and 50 securities or other investments.The number of securities or other investments held by the Fund may occasionally exceed this range at times such as when the portfolio manager is accumulating new positions, phasing out and replacing existing positions, or responding to exceptional market conditions. The Global Fund ■ The Global Fund’s goal is to seek long-term growth of capital. ■ The Global Fund is a “diversified” portfolio and invests primarily in the common stocks of U.S. and foreign companies that are selected for their long-term growth potential.The Global Fund may invest in the securities of companies of any size that are economically tied to any countries or markets throughout the world, including securities of companies economically tied to emerging markets.Under normal market conditions, the Fund will invest significantly (generally, at least 40% of its net assets) in the securities of issuers organized or located outside the U.S. or doing business outside the U.S. (unless market conditions are not deemed favorable by the Adviser, in which case the Fund generally will invest at least 30% of its assets in such foreign securities).The Fund will invest its assets in various regions and countries, including the U.S., that encompass not less than three different countries overall. - 3 - THE FUNDS’ GOALS may be changed by the Board of Trustees without shareholder approval.You will receive advance written notice of any material changes to a Fund’s goals. A WORD ABOUT THE FUNDS:The Funds are mutual funds, which are pooled investment vehicles that are professionally managed and that give you the opportunity to participate in financial markets.The Funds strive to reach their stated goals, although no assurances can be given that they will achieve those goals.Investments in the Funds are not bank deposits and are not insured by the Federal Deposit Insurance Corporation (“FDIC”) or any other government agency.The Funds do not represent complete investment programs.Your investment in the Funds is not guaranteed, and you could lose money by investing in the Funds. OTHER INVESTMENT POLICIES OF THE FUNDS ■ Each Fund may invest without limit in foreign securities. These securities may be publicly traded in the U.S. or in foreign markets or both, and may be bought and sold in a foreign currency that the Fund may or may not also hold. The Adviser generally selects foreign securities on a security-by-security basis based primarily on considerations such as growth potential rather than geographic location or other considerations. ■ Primarily for hedging purposes, the Funds may use options (including options on securities and securities indices), futures (including futures on securities indices and foreign currencies), and forward contracts on foreign currencies. ■ The Flexible Capital Fund invests primarily in equity securities and other investments selected primarily for their long-term growth potential. These may include securities of companies that may be experiencing a significant positive transformation or a favorable catalyst impacting their potential growth, may be underappreciated by other investors, or may be trading at compelling valuations in light of their potential growth, or may include other securities selected primarily for their long-term growth potential. - 4 - ■ Seeking current income may be a limited consideration for the Flexible Capital Fund. Current income is generally not a significant consideration in selecting securities for the other Funds. Under normal market conditions, each Fund may invest up to 10% (25% with regard to the Flexible Capital Fund) of its total assets in various types of fixed income securities or variable income securities. Investments in certain categories of income securities, including (i) high-yield securities (which may in some cases be known as “junk bonds” and may be subject to potentially higher risks of default than other debt securities), and (ii) mortgage and asset-backed securities, will not exceed 5% (10% with regard to the Flexible Capital Fund) of a Fund’s total assets for each category.Neither the Flexible Capital Fund nor any other Fund is required to maintain any portion of its total assets in fixed or variable income securities. ■ Each Fund may invest up to 15% of its net assets in illiquid securities, which are securities that cannot be sold or disposed of quickly in the normal course of business. ■ The Funds may also invest in the securities of other investment companies to the extent permitted by the Investment Company Act of 1940, as amended (the “1940 Act”).A Fund may invest in other investment companies for a variety of reasons such as, without limitation, to manage cash, to seek current income, or to gain exposure to investments in particular sectors, industries, or countries.To the extent that a Fund invests in other investment companies, that Fund will indirectly bear its proportionate share of any expenses (such as operating expenses and advisory fees) that may be paid by certain of the investment companies in which it invests.These expenses would be in addition to the advisory and other expenses that the Fund bears in connection with its own operations. - 5 - ■ The Funds may at any time hold or invest in cash or cash-equivalents, money market securities, U.S. government obligations, short-term debt securities, high-grade commercial paper, federal agency or government-sponsored enterprise securities, certificates of deposit, repurchase agreements and other investments such as options, futures, short sales, and currency forward contracts, in amounts that the portfolio manager deems appropriate to facilitate investment strategies, preserve capital to meet redemption requests, or meet other Fund objectives or obligations. Under adverse market conditions or in the event of exceptional redemption requests, any Fund may temporarily invest up to all of its assets in such cash or cash-equivalents and related instruments identified in the previous sentence. This may result in a Fund’s failure to achieve its investment goal during such a period.Regarding certain federal agency securities or government-sponsored enterprise securities (such as debt securities or mortgage-backed securities issued by Freddie Mac, Fannie Mae, Federal Home Loan Banks, and other government-sponsored enterprises), you should be aware that although the issuer may be chartered or sponsored by Acts of Congress, the issuer is not funded by Congressional appropriations, and its securities are neither guaranteed nor insured by the U.S. government. - 6 - LARGE COMPANIES Large companies are often referred to as “large capitalization” companies because they have a market capitalization of $5 billion or more.Market capitalization is calculated by multiplying the number of shares outstanding by the stock price of the company. MORTGAGE AND ASSET-BACKED SECURITIES represent interests in a pool of mortgages or other debt, such as car loans.These securities may involve prepayment risk, which is the risk that the underlying mortgages or other debt may be refinanced or paid off prior to their maturities.These securities also present other potential risks, such as the risk that borrowers may fail to repay principal or pay interest.The value of some asset-backed securities, including mortgage-backed securities, may decline sharply if changing circumstances such as falling home prices, a weakening economy, or other factors adversely affect borrowers’ ability to repay loans that back such securities. FIXED INCOME SECURITIES are income-producing securities that pay a specified rate of return.Such securities generally include, without limitation, short- and long-term government, government agency, corporate, or municipal debt obligations that pay a specified rate of interest or coupons for a specified period of time, preferred stock that pays fixed dividends, high-yield securities, and other securities that pay fixed yields or a specified rate of return and are generally not convertible into equity securities.Although convertible bonds, convertible preferred stocks, and other securities convertible into equity securities may have some attributes of income securities or debt securities, the Funds generally treat such securities as equity securities. HIGH-YIELD BONDS are corporate debt securities that may present an elevated risk that the issuer may not be able to meet its obligation to repay principal or pay interest.For this reason, high-yield bonds are given low to medium credit ratings by rating agencies such as Moody’s (Ba and lower) and Standard & Poor’s (BB and lower) that are generally below the ratings given to investment-grade corporate bonds, and are considered to be more speculative in nature.The Funds will not purchase corporate debt securities that are rated lower than C by rating agencies at the time of purchase, but will not be required to dispose of a debt security if it has a rating of C or higher at the time of purchase but is downgraded below this level after the time of purchase. VARIABLE INCOME SECURITIES are certain types of income securities that may provide for rates of interest that can vary, or for coupon payment features that would provide a variable rate of return. - 7 - REAL ESTATE INVESTMENT TRUSTS (“REITs”) are pooled investment vehicles that invest primarily in income-producing real estate or real estate-related loans or interests.REITs generally invest in the ownership or financing of real estate projects such as land or buildings, or real estate-related securities such as mortgage-backed securities, or the funding of real estate ventures.REITs typically pay dividends.Although securities issued by REITs may have some attributes of income securities or debt securities, the Funds generally treat such securities as equity securities.To the extent a Fund invests in REITs, the Fund will indirectly bear its proportionate share of any expenses (such as operating expenses and advisory fees) paid by the REITs in which it invests. PUBLICLY TRADED PARTNERSHIPS/MASTER LIMITED PARTNERSHIPS are limited partnerships or limited liability companies (together referred to as “PTPs/MLPs”) that may be publicly traded on stock exchanges or markets such as the New York Stock Exchange (“NYSE”), American Stock Exchange and NASDAQ.At times PTPs/MLPs may offer relatively high yields compared to common stocks.Because PTPs/MLPs are generally treated as partnerships or similar limited liability “pass-through” entities for tax purposes, they do not ordinarily pay income taxes, but pass their earnings on to unit holders (except in the case of some publicly traded firms that may be taxed as corporations).For tax purposes, unit holders may initially be deemed to receive only a portion of the distributions attributed to them because certain other portions may be attributed to the repayment of initial investments, and may thereby lower the cost basis of the units or shares owned by unit holders.As a result, unit holders may effectively defer taxation on the receipt of some distributions until they sell their units.These tax consequences may differ for different types of entities. INVESTMENT COMPANIES are companies that are engaged primarily in the business of investing in securities, or that hold a large proportion of their assets in the form of investment securities.The Funds themselves are investment company portfolios.Other investment companies in which the Funds may invest, to the extent permitted by the 1940 Act, may include, without limitation, money market funds or other open-end investment companies, exchange-traded funds, closed-end funds or business development companies, other U.S.-registered or foreign-registered investment companies, and other U.S. or foreign companies that are not registered as investment companies but may be viewed as investment companies because of the nature of their businesses or assets. - 8 - DIVERSIFIED VERSUS NON-DIVERSIFIED status affects the number and size of the positions that mutual fund portfolios can take in securities of different issuers.All mutual funds must elect to be “diversified” or “non-diversified.”In general, a “diversified” portfolio may not invest, with respect to 75% of its total assets, more than 5% of its total assets in the securities of any one issuer, measured at the time of purchase (or instead on a quarterly basis).In contrast, a “non-diversified” portfolio, such as the Focus Fund or the Flexible Capital Fund, may not invest, with respect to 50% of its total assets, more than 5% of its total assets in the securities of any one issuer, measured at the end of each fiscal quarter.As a result, a “non-diversified” portfolio has the ability to invest a greater percentage of its assets in the securities of particular issuers compared to a “diversified” portfolio. The Focus Fund and the Flexible Capital Fund, as non-diversified portfolios, typically may hold the securities of fewer companies than the Growth Fund, the 21st Century Fund, the International Opportunities Fund or the Global Fund.None of the Funds may invest more than 25% of its total assets in a single issuer (other than U.S. government securities) and none of the Funds may own more than 10% of the outstanding voting shares of any one issuer. FOREIGN SECURITIES are securities of issuers that are based in or otherwise economically tied to foreign countries, as further described below.Although all of the Funds may invest without limit in foreign securities, the International Opportunities Fund invests primarily in foreign securities and the Global Fund invests significantly (generally at least 40% of its net assets) in foreign securities (unless market conditions are not deemed favorable by the Adviser, in which case the Fund generally will invest at least 30% of its assets in foreign securities).Foreign securities include the debt securities of foreign governments and the equity or debt securities of companies principally traded on non-U.S. securities markets, including securities traded in a foreign country as European Depositary Receipts (“EDRs”), Global Depositary Receipts (“GDRs”) or otherwise.Foreign securities also include the equity or debt securities of companies with a principal office outside the U.S., and securities of companies that generate more than 50% of their total revenues from business outside the U.S.In addition to or as an alternative to trading in non-U.S. markets, securities of foreign companies may be listed or traded on U.S. securities exchanges or other U.S. markets as American Depositary Receipts (“ADRs”) or otherwise.Such U.S.-traded securities are considered “foreign securities” in which the Funds may invest. - 9 - THE INVESTMENT SELECTION PROCESS USED BY THE FUNDS In selecting investments for the Funds, the Adviser uses an approach that combines “top-down” macro-economic analysis with “bottom-up” stock selection. ■ The “top-down” approach may take into consideration macro-economic factors such as, without limitation, interest rates, inflation, demographics, the regulatory environment, and the global competitive landscape. In addition, the Adviser may also examine other factors that may include, without limitation, the most attractive global investment opportunities, industry consolidation, and the sustainability of financial trends observed.As a result of this “top-down” analysis, the Adviser seeks to identify sectors, industries and companies that may benefit from the overall trends the Adviser has observed. ■ The Adviser then looks for individual companies or securities with earnings growth potential that may not be recognized by the market at large. Primarily with regard to the Flexible Capital Fund, the Adviser also may consider whether a particular security or other investment potentially offers current income, as discussed further below. In determining whether a particular company or security may be a suitable investment, the Adviser may focus on any of a number of different attributes that may include, without limitation, the company’s specific market expertise or dominance; its franchise durability and pricing power; solid fundamentals (e.g., a strong balance sheet, improving returns on equity, the ability to generate free cash flow, apparent use of conservative accounting standards, and transparent financial disclosure); strong and ethical management; commitment to shareholder interests; reasonable valuations in the context of projected growth rates; current income; and other indications that a company or security may be an attractive investment prospect.This process is called “bottom-up” stock selection. ■ As part of this fundamental, “bottom-up” research, the Adviser may visit with various levels of a company’s management, as well as with its customers and (as relevant) suppliers, distributors, and competitors.The Adviser also may prepare detailed earnings and cash flow models of companies.These models may assist the Adviser in projecting potential earnings growth, current income and other important company financial characteristics under different scenarios.Each model is typically customized to follow a particular company and is generally intended to replicate and describe a company’s past, present and potential future performance.The models may include quantitative information and detailed narratives that reflect updated interpretations of corporate data and company and industry developments. - 10 - ■ Primarily with regard to the Flexible Capital Fund, in addition to the approach discussed above, the Adviser may consider whether a particular security or other investment potentially offers current income. Neither the Flexible Capital Fund nor any other Fund is required to seek current income or to maintain any portion of its total assets in fixed or variable income securities. Likewise, neither the Flexible Capital Fund nor any other Fund will necessarily have any income to distribute at any given time, and no Fund is required to make regular or frequent income distributions (except insofar as mutual funds distribute income annually to address tax considerations). ■ The Adviser may reduce or sell a Fund’s investments in portfolio securities if, in the opinion of the Adviser, a security’s fundamentals change substantially, its price appreciates excessively in relation to fundamental prospects, the company appears unlikely to realize its growth potential or current income potential (primarily with regard to the Flexible Capital Fund), more attractive investment opportunities appear elsewhere or for other reasons. ■ The core investments of the Funds (except the Flexible Capital Fund) generally may include established companies and securities that offer long-term growth potential. However, these Funds’ portfolios also may typically include securities of less mature companies, companies or securities with more aggressive growth characteristics, and companies undergoing significant changes such as the introduction of a new product line, the appointment of a new management team, or an acquisition. ■ The core investments of the Flexible Capital Fund generally may include, without limitation, securities of companies that may be experiencing a significant positive transformation or a favorable catalyst impacting their potential growth, may be underappreciated by other investors, or may be trading at compelling valuations in light of their potential growth, or other securities or investments. Examples of such companies may include, without limitation, companies undergoing significant changes such as the introduction of a new product line, the appointment of a new management team, or an acquisition. In addition, the Flexible Capital Fund’s portfolio may include the securities of established companies that offer long-term growth potential, less mature companies, companies or securities with more aggressive growth characteristics, common stocks that pay dividends or other distributions, preferred stocks, convertible bonds or stocks and other securities that are convertible into equity securities, fixed or variable income securities (including high-yield bonds), and other investments. - 11 - ■ The Funds may invest in certain securities or other investments for relatively short periods of time. Such short-term activity may cause the Funds to incur higher transaction costs (which may adversely affect the Funds’ performance) and may increase taxable distributions for shareholders. ■ In managing the Funds’ assets, the Adviser seeks to remain mindful of the tax consequences that investment decisions may have on shareholders.However, if the Adviser determines, for example, that a portfolio security should be sold, the holding will be sold notwithstanding any possible tax consequences. - 12 - THE PRINCIPAL RISKS OF INVESTING IN THE FUNDS RISKS IN GENERAL Domestic and foreign economic growth and market conditions, interest rate levels and political events are among the factors affecting the securities and markets in which the Funds invest.There is a risk that the Adviser will not accurately predict the direction of these and other factors and, as a result, the Adviser’s investment decisions may not accomplish what they were intended to achieve.The Funds do not represent complete investment programs.Your investment in the Funds is not guaranteed and you could lose money investing in the Funds.You should consider your own investment goals, time horizon and risk tolerance before investing in the Funds. RISKS OF COMMON STOCKS (EACH FUND) Each of the Funds invests primarily in common stocks (or is free to do so, in the case of the Flexible Capital Fund, which invests primarily in equity securities and other investments selected primarily for their long-term growth potential).As a result, the Funds and their shareholders bear the risks associated with common stock investing.These risks include, without limitation, the financial risk that the Adviser may select individual companies that do not perform as anticipated, the risk that the stocks and markets in which the Funds invest may experience periods of turbulence and instability, and the general risk that domestic and global economies may go through periods of decline and cyclical change. Many factors may affect the performance of an individual company’s stock, such as the strength of its management or the demand for its products or services.Each of the Funds invests primarily in the securities of companies that are selected for their long-term growth potential.The value of such companies is in part a function of their expected earnings growth.Underperformance by a company may prevent the company from experiencing such growth, which may prevent the Funds from realizing the potential value anticipated by the Adviser when it selected the company’s securities for the Funds’ portfolios. The Flexible Capital Fund may invest in the common stocks or other equity securities (such as convertible securities or warrants) of companies that may pay substantial dividends or other distributions as current income to the Fund.Such companies could in some cases have less dynamic growth characteristics, or their securities may have less potential for gain than companies or securities that pay lower dividends or no dividends or other distributions.Dividends paid by these stocks may provide a limited cushion against a decline in the price of the stock.However, dividends paid by these stocks may be reduced, suspended or terminated. - 13 - To the extent that a Fund invests in other registered investment companies, the Fund will indirectly bear its proportionate share of any expenses (such as operating expenses and advisory fees) that may be paid by certain of the investment companies in which it invests.Investments in certain registered investment companies also may be subject to substantial regulation, including potential restrictions on liquidity and potential adverse tax consequences if the investment company does not meet certain requirements. Each of the Funds may invest in securities issued by PTPs or MLPs.Although the high yields potentially offered by these investments may be attractive, PTPs/MLPs have some disadvantages and present some risks.Distribution and management fees may be substantial.Losses are generally considered passive and cannot offset income other than income or gains relating to the same entity.Tax treatment may differ for different types of entities.Many PTPs/MLPs may operate in certain limited sectors such as, without limitation, real estate, energy, and natural resources.Growth may be limited because most cash is paid out to unit holders.The performance of PTPs/MLPs may be partly tied to interest rates.Rising interest rates, a poor economy, or weak cash flows are among the factors that can pose significant risks for investments in PTPs/MLPs.Investments in PTPs/MLPs also may be relatively illiquid at times. Each of the Funds may invest in convertible bonds or stocks or other securities that may be converted into equity securities.While the value of convertible securities depends in part on interest rate changes and the credit quality of the issuers, the value of these securities will also change based on changes in the value of the underlying equity securities.Income paid by a convertible security may provide a limited cushion against a decline in the price of the security.However, convertible securities generally have less potential for gain than common stocks.Also, convertible bonds generally pay less income than non-convertible bonds.Although convertible securities may have some attributes of income securities or debt securities, the Funds generally treat such securities as equity securities. Overall stock market risks may affect the value of the Funds.Over time, stock markets tend to move in cycles, including periods when stock prices rise generally and periods when stock prices decline generally.The value of the Funds’ investments may increase or decrease more than stock markets in general. - 14 - RISKS OF FOREIGN INVESTING (EACH FUND) Each of the Funds may invest without limit in foreign securities.The International Opportunities Fund will invest primarily (at least 65% of its total assets) in foreign securities.The Global Fund will invest significantly (generally, at least 40% of its net assets) in foreign securities (unless market conditions are not deemed favorable by the Adviser, in which case the Fund generally will invest at least 30% of its assets in foreign securities).Investments in foreign securities may be riskier than U.S. investments because of factors such as, without limitation, unstable international, political and economic conditions, currency fluctuations, foreign controls on investment and currency exchange, potential confiscatory taxation or nationalization of companies by foreign governments, withholding taxes, a lack of adequate company information, less liquid and more volatile exchanges and/or markets, ineffective or detrimental government regulation, varying accounting standards, political or economic factors that may severely limit business activities, and legal systems or market practices that may permit inequitable treatment of minority and/or non-domestic investors. Investments in emerging markets may involve these and other significant risks such as immature economic structures and less developed and more thinly-traded securities markets.The Funds may invest in equity or debt securities or other instruments issued by governments of emerging countries or by companies or other private entities linked to emerging markets, which may present credit risks and other risks in addition to foreign investing risks. RISKS OF FIXED INCOME AND VARIABLE INCOME INVESTING (EACH FUND) Each of the Funds may invest up to 10% (25% with regard to the Flexible Capital Fund) of its total assets in various types of fixed income securities and variable income securities.Although neither the Flexible Capital Fund nor any other Fund is required to seek current income or maintain any portion of its assets in such securities, the Funds and their shareholders may bear the risks associated with fixed income investing and variable income investing.These risks include, without limitation: Credit Risk:The Funds could lose money if the issuer of a fixed or variable income security cannot meet its financial obligations or goes bankrupt. Interest Rate Risk:The value of a Fund’s investments in fixed or variable income securities may fall when interest rates rise. - 15 - High-Yield Securities:High-yield corporate debt securities with credit ratings that are below investment grade may in some cases be known as “junk bonds,” and may be subject to potentially higher risks of default than other debt securities.These securities are considered to be more speculative than higher-quality fixed income securities.They are more susceptible to credit risk than investment-grade securities.This is especially true during periods of economic uncertainty or during economic downturns.The value of these lower-quality debt securities is subject to greater volatility and is generally more dependent on the ability of the issuer to meet interest and principal payments than is the case for higher-quality securities.Issuers of high-yield securities may not be as strong financially as those issuing debt securities with higher credit ratings. Federal Agency or Government-Sponsored Enterprise Securities:Regarding certain federal agency securities or government-sponsored enterprise securities (such as debt securities or mortgage-backed securities issued by Freddie Mac, Fannie Mae, Federal Home Loan Banks, and other government-sponsored enterprises), you should be aware that although the issuer may be chartered or sponsored by Acts of Congress, the issuer is not funded by Congressional appropriations, and its securities are neither guaranteed nor insured by the U.S. government. Preferred Stocks:Unlike interest payments on debt securities, preferred stock dividends are generally fixed in advance, but the company may not be required to pay a dividend if, for example, it lacks the financial ability to do so.Dividends on preferred stock may be cumulative, meaning that, in the event the issuer fails to make one or more dividend payments on the preferred stock, no dividends may be paid on the issuer’s common stock until all unpaid preferred stock dividends have been paid.Preferred stock also may be subject to optional or mandatory redemption provisions.Although preferred stocks may have some attributes of equity securities, the Funds generally treat such securities as income securities or debt securities. RISKS OF REITS The risk of investing in REITs include the potential of a market correction following the strong run-up in REIT share prices and the prices of underlying real estate in recent years.In addition, when interest rates rise, real estate-related investments may react negatively, particularly investments that are highly exposed to floating-rate debt.To the extent that a Fund invests in REITs, the Fund will indirectly bear its proportionate share of any expenses (such as operating expenses and advisory fees) paid by the REITs in which it invests. - 16 - RISK OF NON-DIVERSIFICATION (FOCUS FUND AND FLEXIBLE CAPITAL FUND) As previously mentioned, the Focus Fund and the Flexible Capital Fund are non-diversified portfolios, which means that at any given time they may hold fewer securities than portfolios that are “diversified.”Holding fewer securities increases the risk that the value of the Focus Fund and Flexible Capital Fund could go down because of the poor performance of a single investment. ISSUER CONCENTRATION RISK (EACH FUND) In addition, although each Fund (other than the Focus Fund and the Flexible Capital Fund) is considered a “diversified” portfolio under applicable law, each Fund may at times still hold a relatively concentrated portfolio that may contain fewer securities than the portfolios of certain other mutual funds.Holding a relatively concentrated portfolio may increase the risk that the value of each Fund could go down because of the poor performance of one or a few investments. OTHER RISKS The Funds may also invest in options, futures and foreign currencies or currency forward contracts, and may enter into short sales of a security a Fund owns (or of a security equivalent in kind or amount to another security that the Fund has an existing right to obtain without the payment of additional consideration).If a Fund engages in these practices, the intent generally would be primarily to attempt to hedge all or a portion of that Fund’s portfolio.Investors should not regard the possible use by the Funds of these practices as a major factor in the performance of the Funds.The Funds are not appropriate investment vehicles for investors seeking extensive exposure to these types of instruments.Investing for hedging purposes may result in certain transaction costs which may reduce a Fund’s performance.In addition, no assurances can be given that each derivative position will achieve the desired correlation with the security or currency that is being hedged against.No assurances can be given that these instruments will be used, or that, if used, they will achieve the desired results. A Fund’s performance may be materially affected, positively or negatively, by its participation in other types of investments, including initial public offerings and other syndicated offerings of common stock or other equity or debt securities.These types of investments may have a magnified impact on Fund performance, especially with respect to smaller funds such as the Flexible Capital Fund and the Global Fund.This performance could diminish as a Fund’s assets grow. - 17 - PERFORMANCE HISTORY Performance information is presented below for each of the Funds except the Global Fund (which commenced operations on June 29, 2007 and, as a result, does not yet have a full calendar year of performance).The bar charts and table indicate some of the risks of investing in the Funds.The bar charts show calendar year total returns for the Funds for each full year since their inception, together with the best and worst quarters since inception.The table shows how the Funds’ average annual returns (before and after taxes) for the periods of one year, five years, ten years, and since inception compare to those of a broad-based securities market index.All presentations assume reinvestment of dividends and distributions.As with all mutual funds, past results (before and after taxes) are not an indication of future performance. - 18 - YEAR BY YEAR TOTAL RETURNS AS OF 12/31/07 FOCUS FUND 2007 12.93% 2006 8.60% 2005 9.69% 2004 11.70% 2003 31.24% 2002 -16.69% 2001 -20.81% 2000 -17.91% 1999 55.27% 1998 51.30% Best Quarter (12/31/99) 34.78% Worst Quarter (3/31/01) -18.63% GROWTH FUND 2007 14.28% 2006 6.58% 2005 6.74% 2004 14.38% 2003 31.97% 2002 -16.79% 2001 -20.33% 2000 -15.85% 1999 53.30% 1998 43.40% Best Quarter (12/31/99) 34.95% Worst Quarter (3/31/01) -17.47% 21st CENTURY FUND 2007 19.34% 2006 18.65% 2005 7.84% 2004 22.30% 2003 48.79% 2002 -10.45% 2001 -19.80% Best Quarter (6/30/03) 22.17% Worst Quarter (9/30/01) -20.67% INTERNATIONAL OPPORTUNITIES FUND 2007 20.47% 2006 23.95% 2005 19.14% 2004 17.06% 2003 41.52% 2002 -7.76% 2001 -15.65% Best Quarter (6/30/03) 20.74% Worst Quarter (9/30/01) -18.31% FLEXIBLE CAPITAL FUND 2007 15.00% Best Quarter (9/30/07) 10.33% Worst Quarter (6/30/07) -0.48% - 19 - AVERAGE ANNUAL TOTAL RETURNS AS OF 12/31/07 One Year Five Years Ten Years Since Inception Focus Fund(1) Return Before Taxes 12.93 % 14.55 % 9.64 % 9.64 % Return After Taxes on Distributions 11.54 % 14.18 % 9.21 % 9.21 % Return After Taxes onDistributions and Sale of Fund Shares 10.28 % 12.80 % 8.49 % 8.49 % S&P 500 Index* (reflects no deduction for fees, expenses or taxes) 5.49 % 12.82 % 5.91 % 5.91 % Growth Fund(1) Return Before Taxes 14.28 % 14.43 % 9.18 % 9.18 % Return After Taxes on Distributions 13.75 % 14.33 % 9.02 % 9.02 % Return After Taxes onDistributions and Sale of Fund Shares 10.01 % 12.70 % 8.13 % 8.13 % S&P 500 Index* (reflects no deduction for fees, expenses or taxes) 5.49 % 12.82 % 5.91% % 5.91 % 21st Century Fund(2) Return Before Taxes 19.34 % 22.68 % N/A 7.96 % Return After Taxes on Distributions 18.01 % 22.37 % N/A 7.79 % Return After Taxes onDistributions and Sale of Fund Shares 12.94 % 20.09 % N/A 6.93 % S&P 500 Index* (reflects no deduction for fees, expenses or taxes) 5.49 % 12.82 % N/A 2.34 % International Opportunities Fund(3) Return Before Taxes 20.47 % 24.13 % N/A 11.16 % Return After Taxes on Distributions 17.71 % 23.38 % N/A 10.51 % Return After Taxes onDistributions and Sale of Fund Shares 15.39 % 21.37 % N/A 9.62 % Morgan Stanley Capital International EAFE Index** (reflects no deduction for fees, expenses or taxes) 11.17 % 21.59 % N/A 6.19 % Flexible Capital Fund(4) Return Before Taxes 15.00 %(5) N/A N/A 15.00 %(5) Return After Taxes on Distributions 12.63 % N/A N/A 12.63 % Return After Taxes on Distributions and Sale of Fund Shares 10.13 % N/A N/A 10.13 % S&P 500 Index* (reflects no deduction for fees, expenses or taxes) 5.49 % N/A N/A 5.49 % After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Your actual after-tax returns will depend on your tax situation and may differ from those shown.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. (1) The Focus Fund and the Growth Fund commenced operations on December 31, 1997. (2) The 21st Century Fund commenced operations on February 1, 2000. (3) The International Opportunities Fund commenced operations on June 30, 2000. (4) The Flexible Capital Fund commenced operations on December 29, 2006. (5) Like other Funds, the Flexible Capital Fund may invest in initial public offerings (“IPOs”).A significant portion of the Fund’s returns may be attributable to its investments in IPOs.There can be no assurance that similar contributions to the Fund’s performance from IPOs will continue in the future. * The S&P 500 Index is a registered trademark of Standard & Poor’s Corporation and is an unmanaged broadly based index of the common stock prices of 500 large U.S. companies.You cannot invest directly in an index. ** The Morgan Stanley Capital International EAFE Index tracks the stocks of about 1,000 companies in Europe, Australasia and the Far East. You cannot invest directly in an index. - 20 - EXPENSES As an investor in the Funds, you pay certain fees and expenses in connection with your investment in the Funds.The table on this page describes the fees and expenses you may pay if you buy and hold shares of the Funds.There are no sales loads or exchange fees associated with an investment in the Funds.A redemption fee applies to certain redemptions or exchanges of shares of the Funds.For more information on this fee, see “Frequent Purchases and Redemptions of Fund Shares” on page 36 of this Prospectus.Fund operating expenses are paid out of the assets of each Fund, so their effect is included in each Fund’s share price. UMB Fund Services, Inc. (the “Transfer Agent”) currently charges $12.50 for each redemption from an Individual Retirement Account (“IRA account”) and also charges $15.00 for each payment by wire of redemption proceeds from an IRA account.There is also a $12.50 annual maintenance fee charged on retirement accounts.If you request that your redemption be sent via overnight delivery, the Transfer Agent will deduct $15.00 from your account or your proceeds to cover the associated costs.See “Retirement Plan Services” on page 43 for more information. SHAREHOLDER FEES (fees paid directly from your investment) Redemption Fees Focus Fund Growth Fund 21st Century Fund International Opportunities Fund Flexible Capital Fund Global Fund On shares sold or exchanged (as a percentage of amount redeemed) after holding them for 30 days or less 2.00% 2.00% 2.00% 2.00% 2.00% 2.00% - 21 - ANNUAL FUND OPERATING EXPENSES (expenses that are deducted from Fund assets) Focus Fund Growth Fund 21st CenturyFund International OpportunitiesFund FlexibleCapital Fund Global Fund Management Fee 0.81 %(1) 0.85 %(1) 0.85 % 0.85 % 0.85 % 0.85 % Distribution and Service (12b-1) Fees(2) 0.25 % 0.25 % 0.25 % 0.25 % 0.25 % 0.25 % Other Expenses(3) 0.17 % 0.14 % 0.21 % 0.28 % 1.37 % 3.38 % Acquired Fund Fees and Expenses (4) 0.00 %(5) 0.00 %(5) 0.02 % 0.00 %(5) 0.00 %(5) 0.02 % Total Annual Fund Operating Expenses(6)(7) 1.23 % 1.24 % 1.33 % 1.38 % 2.47 % 4.50 % (Fee Waivers) Recoupment(6) — (1.25 )% (3.73 )% Net Expenses(6)(7) 1.23 % 1.24 % 1.33 % 1.38 % 1.22 % 0.77 % (1) The investment advisory fee (“management fee”) for managing the Focus Fund and the Growth Fund is reduced for any assets that exceed certain thresholds.The management fee schedule for these two Funds is 0.85% per year of average daily net assets up to $3 billion in each Fund, and 0.75% per year of average daily net assets exceeding $3 billion in each Fund. (2) Each Fund has adopted a Rule 12b-1 plan which allows a Fund to pay distribution and other fees for the sale and distribution of its shares and for services provided to shareholders. The maximum level of distribution expenses is 0.25% per year of a Fund’s average net assets.As these fees are paid out of a Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment, reduce your investment returns, and may cost you more than paying other types of sales or distribution charges. (3) These expenses include custodian, transfer agency and administration fees, certain payments to financial services agents for non-distribution expenses, and other customary mutual fund expenses. (4) Acquired fund fees and expenses are those expenses incurred indirectly by the Funds as a result of investments in shares of one or more investment companies (referred to as “Acquired Funds”). (5) Acquired fund fees and expenses less than 0.01% are included in other expenses. (6) The Adviser has entered into a written expense limitation agreement under which it has agreed to limit the total expenses of each Fund (excluding interest, taxes, acquired fund fees and expenses, litigation, brokerage and extraordinary expenses) to an annual rate of 1.60% of the average net assets of the Focus Fund and the International Opportunities Fund, 1.50% of the average net assets of the Growth Fund and the 21st Century Fund, and 0.75% of the average net assets of the Flexible Capital Fund and the Global Fund until December 31, 2008.This fee waiver may be terminated at any time after December 31, 2008.The Adviser may recoup any waived amount from a Fund pursuant to this agreement if such reimbursement does not cause the Fund to exceed existing expense limitations and the reimbursement is made within three years after the year in which the Adviser incurred the expense.The amount of each Fund’s expenses waived or recouped is shown under the heading “(Fee Waivers) Recoupment.”Prior to June 1, 2007, the Adviser’s expense limitation agreement relating to the Flexible Capital Fund limited total expenses to an annual rate of 1.60% of average net assets.As a result, the table shows Net Expenses exceeding 0.75% for the Flexible Capital Fund. (7) The Funds’ most recent annual report and financial highlights reflect the operating expenses of the Funds and do not include Acquired Fund Fees and Expenses. - 22 - EXAMPLE The following example is intended to help you compare the cost of investing in the Funds with the cost of investing in other mutual funds.The example should not be considered indicative of future investment returns and operating expenses, which may be more or less than those shown.This example is based on the Annual Fund Operating Expenses described in the table. This example assumes that you invest $10,000 in a Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that each Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: One Year Three Years FiveYears Ten Years Focus Fund $125 $390 $676 $1,489 Growth Fund $126 $393 $681 $1,500 21st Century Fund $135 $421 $729 $1,601 International Opportunities Fund $140 $437 $755 $1,657 Flexible Capital Fund $124 $650 $1,203 $2,711 Global Fund $79 $1,021 $1,974 $4,396 Please note that the above example is an estimate of the expenses to be incurred by shareholders of the Funds.Actual expenses may be higher or lower than those reflected above.The example reflects the expense reimbursement by the Adviser for only the One Year period and the first year of the other periods presented. - 23 - WHO MANAGES THE FUNDS THE INVESTMENT ADVISER Marsico Capital, located at 1200 17thStreet, Suite1600, Denver, CO 80202, serves as the investment adviser to each Fund under certain Investment Advisory and Management Agreements (the “Agreements”) with The Marsico Investment Fund (the “Trust”).The Agreements provide that the Adviser will furnish continuous investment advisory and management services to the Funds.Marsico Capital was organized in September 1997 as a registered investment adviser.In addition to advising the Funds, Marsico Capital provides investment services to other mutual funds and private accounts and, as of December 31, 2007, had approximately $106 billion under management.Thomas F. Marsico is the founder and Chief Executive Officer of the Adviser. The Adviser manages the investment portfolios of the Funds, subject to policies adopted by the Trust’s Board of Trustees.Under the Agreements, the Adviser, at its own expense and without reimbursement from the Trust, furnishes office space and all necessary office facilities, equipment and executive personnel necessary for managing the Funds.Marsico Capital also pays the salaries and fees of all officers and trustees of the Trust who are also officers, directors or employees of Marsico Capital, except as otherwise authorized by the Trust’s Board of Trustees.The Trust pays the salaries and fees of all other trustees of the Trust.For the fiscal year ended September 30, 2007, the Adviser received an aggregate fee of 0.81%, 0.85%, 0.85%, 0.85%, 0.85%, and 0.85% for investment advisory services performed as a percentage of average daily net assets of the Focus Fund, Growth Fund, 21st Century Fund, International Opportunities Fund, Flexible Capital Fund and Global Fund (disregarding the effect of expense limitation agreements in reducing actual fees received below the amounts stated here for the latter two Funds).The investment advisory fee (“management fee”) payable to the Adviser for managing the Focus Fund and the Growth Fund is subject to breakpoints that reduce the management fee for any assets that exceed certain thresholds.The management fee schedule for these two Funds is 0.85% per year of average daily net assets up to $3 billion in each Fund, and 0.75% per year of average daily net assets exceeding $3 billion in each Fund. A discussion regarding the basis for the Trustees’ approval of the Agreements between the Funds and the Adviser with regard to each Fund is available in the Funds’ annual report to shareholders dated September 30, 2007. - 24 - THE PORTFOLIO MANAGERS The following section provides biographical information about each Fund’s portfolio manager.Additional information relating to each portfolio manager’s compensation, other accounts managed by the portfolio manager, and each portfolio manager’s ownership of shares of the Funds managed by that manager is available in the Funds’ Statement of Additional Information (“SAI”). The Focus Fund and the Growth Fund Thomas F. Marsico is the Chief Investment Officer of Marsico Capital, and manages the investment program of the Focus Fund and the Growth Fund.Mr.Marsico has over 20 years of experience as a securities analyst and a portfolio manager. The 21st Century Fund CorydonJ. Gilchrist, Chartered Financial Analyst (“CFA®”), is the portfolio manager of the 21st Century Fund.Prior to joining Marsico Capital in May of 2000, Mr.Gilchrist spent four years as an international portfolio manager and analyst at The Principal Financial Group (Invista Capital Management), where he served on a committee that managed several international equity funds.He holds BBA and MBA degrees from the University of Iowa, and is a CFA® charter holder. The International Opportunities Fund JamesG. Gendelman is the portfolio manager of the International Opportunities Fund.Prior to joining Marsico Capital in May of 2000, Mr.Gendelman spent thirteen years as a Vice President of International Sales for Goldman, Sachs & Co.He holds a bachelor’s degree in Accounting from Michigan State University and a MBA in Finance from the University of Chicago.Mr.Gendelman was a certified public accountant for Ernst & Young from 1983 to 1985. The Flexible Capital Fund A. Douglas Rao is the manager of the Flexible Capital Fund.Prior to joining Marsico Capital in 2005, Mr. Rao spent more than fours years at Trust Company of the West (“TCW”) where he was a Senior Vice President and Financial Services Analyst for U.S. equities.He has nine years of experience in the financial services industry, and holds a Bachelor’s degree in History from the University of Virginia and an MBA from the University of California, Los Angeles. The Global Fund A team of managers co-manages the Global Fund.The members of the team, who are jointly and primarily responsible for day-to-day management of the Fund, include Corydon J. Gilchrist, Thomas F. Marsico, and James G. Gendelman.Information relating to these team members is provided above. - 25 - HOW TO BUY AND SELL FUND SHARES PRICING OF FUND SHARES The price you pay for a share of a Fund, and the price you receive upon selling or redeeming a share of a Fund, is called the Fund’s net asset value per share (“NAV”).The NAV is calculated by taking the total value of a Fund’s assets, subtracting its liabilities, and then dividing by the number of shares outstanding.This is a standard calculation, and forms the basis for all transactions involving buying, selling, exchanging or reinvesting Fund shares.The NAV is generally calculated as of the close of trading on the NYSE (usually 4:00p.m. Eastern Time) every day that the NYSE is open.In addition to Saturday and Sunday, the NYSE is closed on the following holidays:New Year’s Day, Martin Luther King, Jr. Day, Presidents’ Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day, as observed.Your order will be priced at the next NAV calculated after your order is received in good order by the Funds’ Transfer Agent.The Funds’ investments are valued based on market value, or when market quotations are not readily available, based on fair value as determined in good faith by the Adviser in accordance with procedures established by, and under the general supervision of, the Funds’ Board of Trustees.The Funds may use pricing services to assist in determining the market value of the Funds’ investments.The Funds may invest in portfolio securities or instruments that are primarily traded on foreign exchanges or other markets that trade on weekends or other days when the Funds do not price their shares.The value of these or other investments held by the Funds may change on days when shareholders will not be able to purchase or redeem or exchange Fund shares. The International Opportunities Fund and the Global Fund (and any other Fund that holds foreign securities) will generally fair value price one or more of their portfolio securities if market prices for such securities are not readily available, or if a significant event after market closing affects the value of the securities and renders the closing quotations for the securities stale or unreliable.The Fund(s) will use the fair value prices thereby determined if the Fund’s net asset value would be materially affected.Such significant events could be company-specific (such as earnings reports, corporate actions and merger announcements), - 26 - country-specific (such as acts of terrorism, natural disasters and economic or political news), or global.The use of fair value pricing may help to ensure that on average, foreign security prices (and Fund share prices) may better reflect the values of the securities at the time the Funds’ NAVs are calculated, and may reduce opportunities for “time zone arbitrage” (see “Frequent Purchases and Redemptions of Fund Shares” on page 36). However, fair value pricing also may at times result in portfolio security prices (and Fund share prices) that are less objective, not verifiable from independent sources (other than fair value pricing services, if available) and less precise than closing foreign market quotations as measures of market sentiment.To help address circumstances when significant events may materially affect the value of foreign securities and render the closing market quotations for such securities stale or unreliable, the Board of Trustees has authorized the use of a pricing service to assist the Funds in valuing certain securities listed or traded on foreign securities exchanges in the Funds’ portfolios in certain circumstances when there is a significant change in the value of potentially related U.S.-traded securities, as represented by, for example, the S&P 500 Index.The Funds may also fair value price certain of their foreign or domestic portfolio securities in certain other circumstances when market quotations for a security may not be readily available, such as, without limitation, if the exchange on which a security is principally traded closed early, or if trading in a particular security was halted during the day and did not resume prior to the time when a Fund calculated its NAV. - 27 - INSTRUCTIONS FOR OPENING AND ADDING TO AN ACCOUNT TO OPEN AN ACCOUNT TO ADD TO AN ACCOUNT BY MAIL BY MAIL Complete and sign the Account Application or an IRA Application. ■
